Citation Nr: 0738416	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-34 158	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus and post-
traumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which denied a claim for service 
connection for hypertension.  In his October 2003 notice of 
disagreement, the veteran claimed service connection for 
hypertension as secondary to his anxiety and PTSD.  In his 
September 2004 VA Form 9, the veteran noted he was appealing 
a secondary condition of hypertension due to diabetes 
mellitus and PTSD.  

The Board notes that of the four issues which the veteran 
appealed on the VA Form 9 of September 2004, only 
hypertension is under consideration, as the RO has granted 
service connection for the other three issues.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The veteran contends that his hypertension is secondary to 
his service connected diabetes mellitus and PTSD with anxiety 
and depression.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In this case, while the RO provided the veteran with notice 
of the four elements for direct service connection in VA 
letters of April 2003 and February 2004, and also provided 
notice under Dingess, supra, in March 2006, it did not 
provide the veteran with notice of what was necessary to 
establish secondary service connection for his hypertension.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, while there is competent evidence of a current 
disability of hypertension, and service connection has 
already been established for the veteran's diabetes mellitus 
and PTSD with anxiety and depression, and there is an 
indication that the hypertension symptoms may be associated 
with those disabilities, there is insufficient competent 
medical evidence on file to make a decision on the claim.  
The evidence on file consists of a private medical opinion of 
August 2005, given without the benefit of a history of 
treatment, a current examination and review of the claims 
file, that the veteran's hypertension is a secondary 
condition to his service connected anxiety disorder.  Thus, 
there is no competent medical evidence relating the veteran's 
hypertension to his PTSD and diabetes mellitus.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the appellant a corrective 
notice, that: (1) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim and 
(2) informs the veteran of what would 
need to be proven to establish a 
secondary service connection claim, to 
include on the basis of aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The veteran should be scheduled for a 
VA cardiovascular examination, by an 
appropriate specialist, to ascertain the 
nature, extent, and etiology of his 
hypertension.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his claimed disorder and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
hypertension is secondary to his service 
connected diabetes mellitus, and PTSD 
with anxiety and depression, to include 
whether the service-connected PTSD with 
anxiety and depression has aggravated or 
accelerated his hypertension.  In 
answering this question, the examiner 
must reconcile the private medical 
opinion dated in August 2005.  If the 
etiology of the hypertension is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationales and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reasons why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
hypertension as secondary to service-
connected PTSD with anxiety and 
depression.  In particular, the AOJ's 
review should include consideration of 
the provisions of 38 C.F.R. 
§ 3.310 (2007) and Allen, supra.  If the 
benefit sought on appeal is not granted, 
an appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



